DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
	The references listed in the Information Disclosure Statement, filed on 23 July 2021, 03 March 2022, have been considered by the examiner (see attached PTO-1449 form or PTO/SB/08A and 08B forms).
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10,681,571. 
Regarding claim 1, claim 1 of U.S. Patent No. 10,681,571 teaches a method for operating a terminal in a wireless communication system.
receiving, in a time interval of an autonomous gap, signals through a first carrier frequency of a primary cell by using a first radio frequency (RF) path as in the application corresponds to the limitation “receiving, in the time … (RF) path” (claim 1 of U.S. Patent No. 10,681,571 lines 4-6); and 
if a secondary cell is not activated, performing, in the time interval of the autonomous gap, an autonomous measurement of a second carrier frequency that is different from the first carrier frequency by using a second RF path, wherein the autonomous measurement comprises a reception of master information block (MIB) for a target cell as in the application corresponds to the limitation “if a secondary cell is … for the target cell” (claim 1 of U.S. Patent No. 10,681,571 lines 7-16).
However, the claim(s) additionally recite(s) “the autonomous measurement comprises: a detection of a synchronization signal for identifying a target cell on the second carrier frequency”. In removing the additional limitation(s), the scope of the claim(s) is merely broadened by eliminating elements and their functions. It has been held that omission of an element and its function is an obvious expedient if the remaining elements perform the same function as before. Therefore, it would have been obvious to one skilled in the art at the time the invention was made to not recite the additional limitation(s).
Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 11,076,309. 
Regarding claim 1, claim 1 of U.S. Patent No. 11,076,309 teaches a method for operating a terminal in a wireless communication system. 
receiving, in a time interval of an autonomous gap, signals through a first carrier frequency of a primary cell by using a first radio frequency (RF) path as in the application corresponds to the limitation “receiving signals through … autonomous gap is configured” (claim 1 of U.S. Patent No. 11,076,309 lines 3-4); and 
if a secondary cell is not activated, performing, in the time interval of the autonomous gap, an autonomous measurement of a second carrier frequency that is different from the first carrier frequency by using a second RF path, wherein the autonomous measurement comprises a reception of master information block (MIB) for a target cell as in the application corresponds to the limitation “if the secondary cell is not … for a target cell” (claim 1 of U.S. Patent No. 11,076,309 lines 9-14).
However, the claim(s) additionally recite(s) “if a secondary cell is activated, performing, in a time interval of the autonomous gap, an autonomous measurement by using a first radio frequency (RF) path”. In removing the additional limitation(s), the scope of the claim(s) is merely broadened by eliminating elements and their functions. It has been held that omission of an element and its function is an obvious expedient if the remaining elements perform the same function as before. Therefore, it would have been obvious to one skilled in the art at the time the invention was made to not recite the additional limitation(s).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claim 1 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kazmi (PG Pub US 2013/0039342 A1) in view of Siomina (PG Pub US 2013/0303199 A1).
Regarding claim 1, Kazmi discloses a method for operating a terminal in a wireless communication system. 
receiving, in a time interval of an autonomous gap, signals through a first carrier frequency of a primary cell by using a first radio frequency (RF) path (“the user equipment 10 as a UE which is able to receive data only on one downlink carrier .. F1 is the serving carrier .. In this way there will not be any loss of data on the serving carrier F1. As stated earlier that in prior art the autonomous gaps are always configured on F1 leading to loss of data” [0066], “PCell is configured on band A and SCell on band B by the serving network node 12 .. the user equipment 10 may create autonomous gap either on band A or band B. For example the network node 12,12',15 may request the user equipment with such capability to create autonomous gaps on the band B when reading the SI. This will cause data interruption only on SCell” [0111]);
if a secondary cell is not activated, performing, in the time interval of the autonomous gap, an autonomous measurement of a second carrier frequency that is different from the first carrier frequency by using a second RF path (“a user equipment which may not be multi-carrier/CA capable, i.e. receives data only on one DL carrier, but has means to perform measurements on one or more inter-frequency or inter-RAT carrier without measurement gaps. Such a UE typically has an additional receiver chain and may thus be able to receive signals on more than one downlink carrier simultaneously .. the user equipment 10 creates the autonomous gaps for reading SI of the target cell on F2 i.e. using the additional radio chain which is used only for measurement” [0066], “PCell is configured on band A and SCell on band B by the serving network node 12 .. the user equipment 10 may create autonomous gap either on band A or band B. For example the network node 12,12',15 may request the user equipment with such capability to create autonomous gaps on the band B when reading the SI. This will cause data interruption only on SCell” [0111]).
However, Kazmi does not explicitly disclose the autonomous measurement comprises a reception of master information block (MIB) for a target cell.
Nevertheless, Siomina discloses “To acquire the CGI of the target cell, the UE 220 has to read at least part of the SI, including the MIB and the relevant SIB (e.g., in case of inter-RAT UTRAN, the UE 220 reads the MIB and the SIB3 of the target UTRAN cell to acquire its CGI). The reading of the SI for the acquisition of CGI is carried out during autonomous measurement gaps which are autonomously created by the UE 220” [0140].
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have a reception of master information block (MIB) for a target cell because “the serving cell can request the UE 220 to acquire the cell global identifier (CGI), which uniquely identifies a cell, of the target cell” [0140].
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINE T DUONG whose telephone number is (571)270-1664. The examiner can normally be reached Monday - Friday 8 AM - 6 PM EST with every other Friday off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yemane Mesfin can be reached on (571)272-3927. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTINE T DUONG/           Primary Examiner, Art Unit 2462                                                                                                                                                                                             10/19/2022